Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765 .

Specification

The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


Abstract

Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and 
Election/Restriction
The restriction requirement mailed 11-18-21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20130072602 see claims, abs., 2, 11, 41-45, 56, 68-72, 76, 97-99, 146-147, examples, Table 2.
Claim 1 discloses a semi-batch process for making a polycarbonate polyol, comprising the steps

combining a hydroxyl-containing starter compound, a carbonate catalyst and0.25 to 5 moles of alkylene oxide per mole of the hydroxyl-containing starter compound in a reaction vessel;

Note the reference US Pub 20130072602 discloses of method producing a poly(ether-carbonate) polyol. Note that a polyether carbonate diol is a type of polycarbonate diol.  The process for the preparation of polyether carbonate polyols is by catalytic copolymerization of carbon dioxide with alkylene oxides in the presence of one or more H-functional starter substances with the aid of double metal cyanide (DMC) catalysts and in the presence of additives.

pressurizing the reactor—with introducing carbon dioxide into the reaction vessel;
initiating polymerization of the carbon dioxide and alkylene oxide by subjecting the hydroxyl-containing starter compound, carbonate catalyst, alkylene oxide and carbon dioxide in the reaction vessel to polymerization conditions that include a temperature of at least 40°C and a pressure of at least 138 kPa gauge (20 psig);

H-functional starter substance or a mixture of at least two H-functional starter substances is initially introduced into the reaction vessel and, where appropriate, water and/or other readily volatile compounds are removed by elevated temperature and/or reduced pressure, the DMC catalyst being added to the H-functional starter substance or the mixture of at least two H-functional starter substances before or after the drying. See also paragraphs [0007] and [0011]. 

d) continuously or intermittently feeding additional alkylene oxide and carbon dioxide to the reaction vessel under polymerization conditions including a temperature of up to 150°C without removal of product such that the alkylene oxide and carbon dioxide copolymerize to form the polycarbonate; and
In paragraph [0068] the reference notes that the reactors are: tube reactor, stirred tank and loop reactor. Polyether carbonate polyols can be prepared in a stirred tank, it being possible for the stirred tank to be cooled via the reactor jacket, internal cooling surfaces and/or cooling surfaces in a pumped circulation, depending on the embodiment and mode of operation. It is to be adjusted such that in spite of the inhibiting action of the carbon dioxide, the epoxide reacts sufficiently rapidly. It is possible to feed in the carbon dioxide continuously or discontinuously. 
In paragraph [0056] the preparation of polyether carbonate polyols is carried out, for example, by stripping by means of nitrogen (optionally under reduced pressure) or 
e) after all the alkylene oxide has been fed to the reaction vessel, recovering the product polycarbonate polyol from the reaction vessel.

With regard to the temperature and pressure parameters used, note that the reference discloses in paragraphs[0067] the amount of carbon dioxide can be determined via the overall pressure under the particular reaction conditions. The range of from 1 to 120 bar, preferably 50 to 110 bar, particularly preferably from 70 to 100 bar has proved to be advantageous as the overall pressure (absolute) for the copolymerization for the preparation of the polyether carbonate polyols. It has furthermore been found for the process according to the invention that the copolymerization for the preparation of the polyether carbonate polyols is advantageously carried out at 50 to 150.degree. C., preferably at 60 to 145.degree. C., particularly preferably at 70 to 140.degree. C. and very particularly preferably at 110 to 120.degree. C. However, CO.sub.2 can also be added to the reactor as a solid and can then pass into the liquid and/or supercritical liquid state under the reaction conditions chosen. 
Note further that that reaction is carried out by reacting alkylene oxides with carbon dioxide via DMC catalyst initially mixed with polyol or mono-diol initiator and a metal salt B such as aluminum stearate (Ex. 7) or magnesium acetate and would naturally be capable of  performing the intended use of catalyst promoter for meeting the claimed structure). The polymerization can be cared out via tube/loop reactor (continuous process) or stirred reactor (batch process) as noted in claim 30 of the 
It would naturally flow that the disclosed DMC catalyst and previously discussed salts would be separated at the polymerization stage, because,  US Pub 20130072602  teaches the process of making and raw materials that are indistinguishable from the instant process recited in claim 1-8. See MPEP § 2112.
Thus, the reference discloses the claimed invention except for the exact ranges of pressure and temperature for both the initial reaction and the recovering of the polycarbonate and  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since each of the temperatures and pressures ranges claimed overlap that which is claimed by applicants and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
 One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to the continuous or intermittent feeding of additional alkylene oxide and carbonate dioxide the reference discloses that the process may be continuous. continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
With regard to claim 2, note paragraph [0005] as discussed above. 

With regard to claims 3 and 4,  the reference does not disclose the particular ratio as claimed. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since each of the amount ranges disclosed for the carbon dioxide and the alkylene oxide ranges overlap that which is claimed by applicants and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

claim 5, the particular structure 1 for the catalysts is known in the art. Note US Pub 20110118435 discloses a carbonate Catalyst of formula (I): 
       
    PNG
    media_image1.png
    343
    500
    media_image1.png
    Greyscale

wherein M is selected from Zn(H), Co(II), Mn(II), Mg(II), Fe(II), Cr(III)-X or Fe(III)-X, and the use thereof in polymerizing carbon dioxide and an epoxide. Thus, since the primary reference previously disclosed that traditional metal catalysts may be used in paragraph, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the catalyst in the same reaction as noted in the secondary reference US Pub 20110118435 into the primary reference.  Note that, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 6, see claim 5 discussion above.

With regard to claim  7, see claim 5 discussion above.

With regard to claim 8, see claim 5 discussion above.

With regard to claim 9, see claim 3 and 4 discussion above.


With regard to claim10, see claim 3 and 4 discussion above.


With regard to claim 11, see claim 3 and 4 discussion above
.
With regard to claim 12, see claim 3 and 4 discussion above.

With regard to claim 13, see paragraph [0078] discloses the use of propylene oxide. 
With regard to claim 14, see claim 1 discussion above.

In conclusion,  view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 

cannot be deemed as unobvious and accordingly is unpatentable.


Claim(s) 1-8 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20130190462 see claims, abs., 2, 11, 41, 141, examples, Table 1

US Pub 20130190462discloses of producing a poly(ether-carbonate) polyol by reacting alkylene oxides with carbon dioxide via DMC catalyst initially mixed with 1,8-octanediol and magnesium stearate, magnesium acetate, or aluminum stearate (Ex.6-8, would inherently capable performing the intended use of catalyst promoter for meeting the claimed structure). The polymerization can be cared out via tube/loop reactor (continuous process) or stirred reactor (batch process). Alkylene oxides and carbon dioxide are supplied or metered continuously/discontinuously/intermittently using tube reactors recycles reactants. DMC catalyst can be isolated by filtration.

It would naturally flow that the disclosed DMC catalyst and previously discussed salts would be separated at the polymerization stage, because, US Pub 20130072602  teaches the process of making and raw materials that are indistinguishable from the instant process recited in claim 1-8. See MPEP § 2112.


Obviousness-type Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11174348.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a process for making a poly carbonate type polyol comprising the polymerization of a carbon dioxide an alkylene oxide and a hydroxyl -container starter compound and catalysts in a vessel under similar conditions. Since the polycarbonate type polyol is disclosed as useable for the same purpose, the pressure and temperature parameters used appear to be the same. With regard to the dependent claims 2-14, although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Terressa Boykin/Primary Examiner, Art Unit 1765